       Case 2:20-cv-00411-SMJ     ECF No. 42   filed 04/27/21   PageID.237 Page 1 of 3



                                                                              FILED IN THE

1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




2                                                                    Apr 27, 2021
                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


3                       EASTERN DISTRICT OF WASHINGTON

4    MICHELLE L. PUKI, as Personal             No. 2:20-cv-00411-SMJ
     Representative of the Estate of Lori
5    Langton,                                  ORDER GRANTING
                                               STIPULATED MOTION TO
6                             Plaintiff,       DISMISS DEFENDANTS
                                               OGUEJIOFOR WITH PREJUDICE
7                v.

8    OKANOGAN COUNTY; CITY OF
     OMAK; OKANOGAN COUNTY
9    PUBLIC HOSPITAL DISTRICT NO.
     3, d/b/a MID-VALLEY HOSPITAL;
10   OKANOGAN BEHAVIORAL
     HEALTHCARE, a WA Nonprofit
11   Corporation; KENNETH
     OGUEJIOFOR, M.D., and JANE DOE
12   OGUEJIOFOR, husband and wife and
     their marital community; DAVID
13   KOPP, M.A. and JANE DOE KOPP,
     husband and wife and their marital
14   community; OFFICER VERNON
     REYES 413; OFFICER JEROD
15   GAVIN 405; M.O. MIRANDA
     EVANS J23; M.O. MITZY GREEN
16   J11; C.D. CODY P. LUNN J19; C.D.
     RUSH J13; C.D. MIKE ADAMS J27;
17   C.D. NOAH STEWART J1; C.D.
     TAPIA J20; C.D. ERIC KNAPP J6;
18   JANE and JOHN DOES 1–30, and
     ABC CORPORATIONS 1–5,
19
                              Defendants.
20


     ORDER GRANTING STIPULATED MOTION TO DISMISS DEFENDANTS
     OGUEJIOFOR WITH PREJUDICE – 1
          Case 2:20-cv-00411-SMJ   ECF No. 42       filed 04/27/21   PageID.238 Page 2 of 3




1            On April 26, 2021, the parties filed a Stipulated Motion to Dismiss

2    Defendants Oguejiofor With Prejudice, ECF No. 40. The parties agree to the

3    dismissal of the cause of action against Defendants Kenneth Oguejiofor, M.D. and

4    Jane Doe Oguejiofor.

5            Consistent with their agreement and Federal Rule of Civil Procedure 41(a),

6    IT IS HEREBY ORDERED:

7            1.    The parties’ Stipulated Motion to Dismiss Defendants Oguejiofor

8                  With Prejudice, ECF No. 40, is GRANTED.

9            2.    All claims brought against Defendants Kenneth Oguejiofor, M.D. and

10                 Jane Doe Oguejiofor in the above-captioned matter are hereby

11                 DISMISSED WITH PREJUDICE and without an award of costs or

12                 attorney fees to either party.

13           3.    Defendants Oguejiofor’s Motion to Strike Motion to Dismiss, ECF

14                 No. 41, is GRANTED.

15           4.    The Clerk’s Office is directed to WITHDRAW Defendant

16                 Oguejiofor’s Motion to Dismiss, ECF No. 39.

17   //

18   //

19   //

20   //


     ORDER GRANTING STIPULATED MOTION TO DISMISS DEFENDANTS
     OGUEJIOFOR WITH PREJUDICE – 2
       Case 2:20-cv-00411-SMJ       ECF No. 42      filed 04/27/21   PageID.239 Page 3 of 3




1          5.     The Clerk’s Office is directed to AMEND the caption as follows:

2                 MICHELLE L. PUKI, as Personal Representative of the
                  Estate of Lori Langton,
3
                                       Plaintiff,
4
                               v.
5
                  OKANOGAN COUNTY; CITY OF OMAK;
6                 OKANOGAN         COUNTY      PUBLIC   HOSPITAL
                  DISTRICT NO. 3, d/b/a MID-VALLEY HOSPITAL;
7                 OKANOGAN BEHAVIORAL HEALTHCARE, a WA
                  Nonprofit Corporation; DAVID KOPP, M.A. and JANE
8                 DOE KOPP, husband and wife and their marital
                  community; OFFICER VERNON REYES 413; OFFICER
9                 JEROD GAVIN 405; M.O. MIRANDA EVANS J23;
                  M.O. MITZY GREEN J11; C.D. CODY P. LUNN J19;
10                C.D. RUSH J13; C.D. MIKE ADAMS J27; C.D. NOAH
                  STEWART J1; C.D. TAPIA J20; C.D. ERIC KNAPP J6;
11                JANE and JOHN DOES 1–30, and ABC
                  CORPORATIONS 1–5,
12
                                       Defendants.
13
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
14
     provide copies to all counsel.
15
           DATED this 27th day of April 2021.
16

17                      ___________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS DEFENDANTS
     OGUEJIOFOR WITH PREJUDICE – 3
